Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION
This action is responsive to the communication received May 25th, 2021.  Claims 1, 15, and 29-30 have been amended. Claims 1-30 have been entered and are presented for examination.
Application 16/517,291 claims benefit of US Provisional Application 62/701,434 (07/20/2018).
Response to Arguments
Applicant argues the references as combined do not disclose “"receiving signaling on a first component carrier triggering an aperiodic channel state information signal (A-CSI-RS) transmission in a second component carrier, only the first component carrier having an active search space".
Examiner respectfully disagrees.
Yum et al. discloses aperiodic CSI reporting triggered for a first/second set of cells (see Figure 9 and paragraphs 00116-0117 [A CSI-RS]).
Lee et al. discloses using cross-carrier scheduling to send downlink signals CC (see Figure 9 and paragraphs 0094, 0098-0099 [the secondary CCs have no active search spaces]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7, 14-21, 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yum et al. (US 2019/0140723) in view of Lee et al. (US 2013/0286933).
Regarding claims 1, 15, 29-30, Yum et al. discloses a method of wireless communications by a user equipment (UE) (see Figure 9 and paragraph 0029 [a user equipment according to one embodiment of the present invention]), comprising: receiving signaling triggering aperiodic channel state information reference signal (A-CSI-RS) transmissions in multiple component carriers (CCs) (see Figure 9 and paragraphs 00116-0117 [Aperiodic CSI reporting triggered for a first/second set of cells; A CSI-RS]); monitoring for the A-CSI-RS in the multiple CCs ) (see Figure 9 and paragraphs 00116-0117 [Aperiodic CSI reporting triggered for a first/second set of cells; A CSI-RS]); and transmitting at least (see Figure 9 and paragraph 0118-0119 [CSI feedback from UE is sent]). 
Yum et al. does not explicitly disclose the signaling is received on a first component carrier and reporting in the second CC wherein only the first component carrier having an active search space. 
However, Lee et al. discloses the UE receives the aperiodic CSI triggering bits `10` and `11` of the specific secondary CC through a primary CC, the UE transmits aperiodic CSI of the first or second carrier aggregation through the specific secondary CC in an uplink subframe of the specific secondary CC (see Figure 9 and paragraphs 0094, 0098-0099 [cross-carrier scheduling, no active search spaces in the secondary CCs]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize the A-CSI could be triggered through a primary CC and reported at a secondary CC.  The motivation is to be in line with conventional techniques in the art. 
	Regarding claims 3, 17, Yum et al. further suggests receiving signaling pre-configuring the UE to monitor certain A-CSI-RS resources for each of the first and second (paragraph 0102-0117 and 0167-0169 [each CC has a A-CSI-RS resource and each A-CSI-RS resource is indicated by the A-CSI-RS indication]).
	Regarding claims 4, 18, Yum et al. further discloses wherein the signaling is received via a downlink control information (DCI) (paragraphs 0117 and 0167 [an A-CSI-RS included DCI is transmitted simultaneously with or behind an aperiodic CSI request included DCI]).
	Regarding claims 5, 19, Yum et al. further discloses wherein the DCI is received on one of the first and second CCs (paragraphs 0117 and 0167 [an A-CSI-RS included DCI is transmitted simultaneously with or behind an aperiodic CSI request included DCI]).
	Regarding claims 6, 20, Yum et al. further discloses wherein the DCI indicates triggering states for A-CSI- RS resources on each of the first and second CCs (paragraphs 102-0117 and 0167-0169 [If one of TM 1 to TM 9 is configured for every component carrier (CC), an aperiodic CSI feedback is triggered according to values listed in Table 8; each CC has a A-CSI-RS resource and each A-CSI-RS resource is indicated by the A-CSI-RS indication]).
	Regarding claims 7, 21, Yum et al. further discloses wherein each triggering state indicates at least one of a triggering offset or transmit beams (paragraphs 0117 and 0122 [The meaning of being defined as an absolute time in the above description means that a given timing can be interpreted as a different unit matching the corresponding timing according to numerology. For example, when a system supports a band having a subcarrier spacing amounting to t (t=1, 2, 3 . . . ) times of 15 kHz and a CSI feedback timing value on a band having a subcarrier spacing of 15 kHz is signaled in k (symbol unit), a CSI feedback timing value in case of having a different subcarrier spacing can be defined as t*k according to a t value each [e.g., a CSI feedback timing in 15 kHz subcarrier spacing is k, a CSI feedback timing in 30 kHz subcarrier spacing is k*2, and a CSI feedback timing in 60 kHz subcarrier spacing is k*4,]).
Regarding claims 14, 28, the references as combined above disclose all the recited subject matter in claims 1, 15, but do not explicitly disclose receiving signaling activating a search space in one of the the first and second CCs, selected based on the measurement report.
	However, such feature is obvious since the UE would return CSI indicating a better CC than one currently used.  The eNB could switch to that CC based on the returned CSI.  The motivation for this is to use the best CC to transmit to PDCCH to the UE.

Claims 2, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yum et al. (US 2019/0140723) in view of Lee et al. (US 2013/0286933) as applied to claims 1, 15 above, and further in view of Babaei et al. (US 2018/0270698).
Regarding claims 2, 16, the references as combined above disclose all the recited subject matter in claims 1, 15, but do not disclose wherein the first and second have different numerologies, each numerology defined by at least one of subcarrier spacing (SCS) or cyclic prefix (CP) length.
	However, Babaei et al. discloses different component carriers may have different bandwidth and/or subcarrier spacing (see Figures 7A-7B and paragraph 0234).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize each CC could have different subcarrier spacing and bandwidth.  The motivation is to be in line with conventional techniques in the art. 
Claims 8-9, 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yum et al. (US 2019/0140723) in view of Lee et al. (US 2013/0286933) as applied to claims 4, 18 above, and further in view of Alexey et al. (US 2016/0381587).
	Regarding claims 8, 22, the references as combined above disclose all the recited subject matter in claim 4, 18, but do not explicitly disclose wherein the DCI indicates a grant of uplink resources for transmitting the measurement report via a physical uplink shared channel (PUSCH).
	However, Alexey et al. discloses the DCI includes a UL grant on the PUSCH to transmit the measured report of multiple CCs from an aperiodic CSI report request (paragraph 0053).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to transmit the measurement report in a PUSCH transmission allocated by an UL grant in the DCI since such a feature is conventional in the art.
	Regarding claims 9, 23, the references as combined above disclose all the recited subject matter in claim 8, 22, but do not explicitly disclose wherein CSI-RS measurements for the first and second CCs are included in a single PUSCH transmission.
	However, Alexey et al. discloses the measurement report can be in a single subframe (paragraph 0053).
.
  
Claims 10, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yum et al. (US 2019/0140723) in view of Lee et al. (US 2013/0286933) as applied to claims 4, 18 above, and further in view of Onggosanusi et al. (US 2018/0278392).
Regarding claims 10, 24, the references as combined above disclose all the recited subject matter in claims 4, 18, but do not explicitly disclose wherein the DCI triggers multiple A-CSI-RS resource sets, each resource set associated with a cell index and comprising time and frequency resources to monitor for A-CSI-RS.
	However, Onggosanusi et al. discloses a DCI indicates selecting M out of S resource sets for each CC (see Figure 6 and paragraph 0105).
	It would have been obvious to one of ordinary skill of one in the art before the effective filing date of the invention to implement the method of Onggosanusi et al. in to the system of Yum et al. by enabling the DCI to indicate selecting M out of S resource sets for each CC.  The motivation for this is to monitor only selected resource sets. 

Claims 11-12, 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yum et al. (US 2019/0140723) in view of Lee et al. (US 2013/0286933) as applied to claims 4, 18 above, and further in view of Chen et al. 2012/0300641
	Regarding claims 11, 25, the references as combined above disclose all the recited subject matter in claims 4, 18, but do not explicitly disclose wherein: the DCI carries up to N triggering 
	However, Chen et al. discloses a CSI request may include a bitmap having one bit for each carrier configured for a UE. The bit for each carrier may indicate whether or not to report CSI for that carrier. A CSI request may also indicate one or more carriers to report CSI in other manners (paragraphs 0059-0060).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to recognize the bitmap of Chen et al. could be configured by higher layers since the other CSI Request field information is configured by higher layers.  The motivation for this is to have the eNB and the UE synchronized on which field in the bitmap corresponds to a respective CC.
	Regarding claims 12, 26, the references as combined above disclose all the recited subject matter in claims 11, 25, but do not explicitly disclose wherein each triggering command indicates a trigger state of a corresponding A-CSI-RS resource set.
	However, such a feature is obvious in light of Chen et al. which discloses a CSI request may include a bitmap having one bit for each carrier configured for a UE. The bit for each carrier may indicate whether or not to report CSI for that carrier (paragraphs 0059-0060).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to recognize the triggering command in the bitmap would indicate that the resource set would not be triggered. The motivation for this is to have the eNB and the UE synchronized on which field in the bitmap corresponds to a respective CC and resource sets.

Claims 13, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Yum et al. (US 2019/0140723) in view of Lee et al. (US 2013/0286933) in view of Chen et al. 2012/0300641 as applied to claim 12, 26 above, and further in view of Zhang et al. (US 2019/0174466).

	However, Zhang et al. discloses the CSI request field in DCI directly indicates the triggering state. For each aperiodic CSI-RS resource in a CSI-RS resource set associated with each CSI triggering state, the UE 101 identifies the QCL configuration of QCL RS resource(s) and QCL type(s) through higher layer signaling of qcl-info, which contains a list of references to TCI-State's for the aperiodic CSI-RS resources associated with the CSI triggering state (paragraph 0135).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to recognize each CSI triggering state has a corresponding TCI state of the A-CSI-RS resources. The motivation for this is to be in line with conventional techniques in the art.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T WYLLIE whose telephone number is (571)270-3937.  The examiner can normally be reached on 4pm-11:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on (571)272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CHRISTOPHER T WYLLIE/Examiner, Art Unit 2465